NUMBER 13-16-00491-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                    Appellant,

                                        v.

STELLA EVANS,                                                           Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas



                                   ORDER
          Before Justices Rodriguez, Contreras, and Longoria
                           Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Nueces County, Texas, has filed a motion to remand for withdrawal and appointment of

attorney pro tem and new attorney for appellee. According to the motion, the current
elected District Attorney, Mark Gonzalez, and First Assistant District Attorney, Matthew

Manning, both previously represented appellee in this case as her defense attorneys.

Due to the prior representation, the District Attorney and all assistant district attorneys are

disqualified from representing the State in this matter. Both Mark Gonzalez and Matthew

Manning are unable to continue representation of appellee and request new counsel be

appointed for appellee.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be granted. Accordingly, this appeal is ABATED and

the cause REMANDED to the trial court.

       Upon remand the trial court shall determine: (1) whether Nueces County District

Attorney’s Office is disqualified from prosecuting this appeal; (2) if the Nueces County

District Attorney’s Office is disqualified from prosecuting this appeal, appoint a competent

attorney to perform the duties of the Nueces County District Attorney’s Office in this

appeal for a period to last until this Court’s mandate issues; (3) determine whether

apppellee’s court appointed attorney should remain as appellee’s counsel, and if not,

whether appellee is entitled to new appointed counsel; and (4) if the trial court determines

that new counsel should be appointed, the name, address, telephone number, email

address, and state bar number of newly appointed counsel shall be included in the order

appointing counsel.

       The trial court shall further cause its findings and any orders to be included in a

supplemental clerk's record to be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.


                                              2
       It is so ordered.

                                  PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
24th day of February, 2017.




                              3